DETAILED ACTION 
This action is pursuant to the claims filed on October 21, 2021. Currently claims 1-5 and 9-20 are pending with claims 6-8 canceled and claims 1, 9, 14, and 20 amended. Below follows a complete first action on the merits of claims 1-5 and 9-20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections. 
Terminal Disclaimer
The terminal disclaimer filed on October 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 15/975,552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 18-19 are objected to because of the following informalities:  Claims 18-19 refer to the bend positioned at a gap that is on a proximal portion of the shaft. It appears the gap is similarly claimed as the first opening of claim 1 (i.e. “the bend being disposed at the first opening in the extendable shaft”). Examiner suggests either (1) using consistent language to describe such feature or (2) amending the claim to clarify the differences between the first opening and gap (i.e. does the opening further comprise the gap? Is the opening the gap?). Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200). 
Regarding independent claim 1, Greep discloses an instrument (Fig. 10-11), comprising: 
a body (Fig. 10-11; [0091]; handpiece 202) having a proximal end, a distal end, and an interior conduit (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit); 
an extendable shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) at least partially disposed within the interior conduit of the body (See Fig. 10-11; [0091]) and extending distally out of the distal end of the body (See Fig. 10-11; [0091]), the extendable shaft being selectively movable relative to the body between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween); and 
a locking mechanism ([0092]) configured to selectively secure the extendable shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising:
a locking nut (206) removably connectable to and retainable on the body (locking nut 206 can be removable connectable by disassembly), the locking nut being selectively movable between a locked position and an unlocked position ([0092] refers to the locking but 206 moving between a locked and unlocked position).
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft in the retracted and extended positions, Greep does not explicitly disclose the locking nut comprises one or more compression extend from the interior surface of the locking nut towards the proximal end thereof, the one or more compression flanges being positioned circumferentially about the extendable shaft and configured to flex toward and away from the extendable shaft, the one or more compression flanges being configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the extendable shaft to selectively restrict movement of the extendable shaft, the one or more compression flanges being configured to extend further between the body and the extendable shaft and flex toward the shaft when the locking nut is in the locked position. 
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The system further comprises one or more flanges (collet 50 including legs 126) that extend from the interior surface of the locking nut towards the proximal end thereof (see Figs. 3-4 which displays at least a portion of the flanges extending from the interior surface of 52 toward the proximal end of 52), and at least partially between an interior surface of the body and an exterior surface of the extendable shaft and further between the body and the shaft (Fig. 3-4 display the flange extend further between the body of the device and the exterior of shaft 32) to selectively restrict movement of the extendable shaft (Col. 6, Lines 48-50; Col. 8, Lines 10-11; Col. 11, Lines 38-56 discuss the clamping force that is selectively applied to lock the shaft into place, note the force is not applied to unlock the shaft). The flanges (collet 50 including legs 126) are further configured to flex toward the shaft by providing clamping force (i.e. configured to flex) on shaft (32) when in the locked position to hold the shaft in place that is released when in the unlocked position (Col. 6, Lines 48-50; Col. 8, Lines 10-11; Col. 10, Lines 55-67; Col. 11, Lines 38-56). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more compression flanges of Walen. This configuration provides the benefit of locking the cutting tool in place (Col. 11, Lines 48-51) as well as the ability to easily and quickly couple different surgical cutting accessories to a single handpiece (Col. 2, Lines 44-47). 
Further, the combination does not explicitly disclose the one or more compression flanges connected directly to or integrally formed with the interior surface of the locking nut.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have integrally formed the one or more compression flanges to the interior surface of the locking nut, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (IV) (B). 
Regarding dependent claim 2, in view of the combination of claim 19, Walen further discloses wherein the one or more contact pads extend radially inward toward the extendable shaft (see Fig. 8A, where portion 132 of pad 128 extends radially inward; Col. 6, Lines 8-10).
Regarding dependent claim 3, in view of the combination of claim 2, while Walen discloses the contact pads extend inward, Walen does not explicitly disclose wherein the one or more contact pads extend between 0.04 mm and 0.20 mm radially inward from the one or more compression flanges. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Walen to include the one or more contact pads extend between 0.04 mm and 0.20 mm radially inward, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding dependent claim 4, in view of the combination of claim 19, while Walen discloses the contact pads extend in a proximal-distal direction, Walen does not explicitly disclose wherein the one or more contact pads extend between 0.1 mm and 1.0 mm in a proximal-distal direction. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Walen to include the one or more contact pads extend between 0.1 mm and 1.0 mm in a proximal-distal direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding dependent claim 5, in view of the combination of claim 19, Walen further discloses wherein the one or more contact pads include a portion that extends radially outward away from the extendible shaft (see Fig. 8A, where portion 135 of pad 128 extends radially outward; Col. 6, Lines 4-5).
Regarding dependent claim 9, in view of the combination of claim 1, Walen further discloses wherein the one or more compression flanges comprising one or more contact pads (Fig. 8A-8B: 128)  extending radially from the compression flanges (see Fig. 8A where 128 extend radially), the one or more contact pads being configured to restrict movement of the shaft when the one or more compression flanges are flexed toward the shaft (Col. 10, Lines 53-55).
Regarding dependent claim 10, in view of the combination of claim 9, Walen further discloses wherein the body includes a collar (180) with a tapered interior surface (Col. 7, Lines 44-45), wherein the tapered interior surface is configured to interact with the one or more compression flanges to flex the compression flanges toward the extendable shaft when the locking nut is in the locked position (Col. 7, Lines 26-33 refer to the intermediate section (which includes tapered collar 180) interacting with the collet 50 (which includes flanges 128) for locking and unlocking the shaft).
Regarding dependent claim 11, in view of the combination of claim 1, Walen further discloses further comprising one or more grooves (170) associated with the body, and wherein the locking nut (206) includes one or more pins (160), the one or more pins being configured to travel through the one or more grooves to move the locking nut between the locked position and the unlocked position (Col. 7, Lines 26-33).
Regarding dependent claim 13, in view of the combination of claim 11, Walen further discloses wherein each of the one or more grooves comprises an entry segment, an intermediate segment, and a terminal segment (See Fig. 10A where the groove comprises an entry, intermediate, and terminal segment).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200), further in view of Richelsoph et al (US PGPUB: 2015/0100089).  
Regarding dependent claim 12, in view of the combination of claim 11, Greep/Walen does not explicitly disclose wherein the locking nut further comprises one or more slots disposed in a distal end of the locking nut and being configured to reduce a force required to move the locking nut between the locked position and the unlocked position.
However, Richelsoph discloses a nut (Fig. 20) comprising one or more slots (slots 4f) disposed in the distal end of the locking nut (see Fig. 20). The one or more slots are configured to reduce a force required to move the locking nut between the locked position and the unlocked position ([0226] discusses the slots as increasing the flexibility, where it naturally follows the force is reduce; note the structure of Richelsoph is the same as that claimed and as such is functionally equivalent for providing a reduced force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more slots of Richelsoph. This configuration provides the benefit of increased flexibility and avoidance of stress risers ([0226]).  
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Park (WO 2017/099291; translation utilized for below citations attached of equivalent US PGPUB: 2018/0243026).  
Regarding independent claim 14, Greep discloses an instrument (Fig. 10-11), comprising: 
a body (Fig. 10-11; [0091]; handpiece 202) having a proximal end, a distal end, an interior conduit defined by an interior surface (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed  and where the conduit is defined by an interior surface of the handpiece interpreted as interior conduit), 
an extendable shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) at least partially disposable within the interior conduit of the body (See Fig. 10-11; [0091]), the extendable shaft being selectively movable relative to the body between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween). 
Greep does not explicitly disclose a conductor disposed on or in the interior surface and extending along a length within the interior conduit and at least partially between the proximal end and the distal end; the extendable shaft comprising a first opening at or adjacent to a proximal end of the extendable shaft and a second opening between the proximal end and a distal end of the extendable shaft, the second opening being distinct from the first opening, the second opening being formed in a sidewall of the extendable shaft; and a sliding conductor secured to the extendable shaft, the sliding conductor comprising a first end portion, a main body portion, a bend, a contact portion, and a second end portion, the first end portion being disposed within the extendable shaft, the main portion extending proximally from the first end portion along a length of an interior portion of the extendable shaft, the bend being disposed at the first opening in the extendable shaft, the contact portion extending distally along the exterior portion of the extendable shaft between the conductor of the body and the exterior portion of the extendable shaft, the second end portion of the sliding conductor being disposed adjacent to and configured to extend at least partially within the second opening in the extendable shaft and towards the main body portion, the contact portion being configured to maintain a sliding conductive connection with the conductor of the body when the extendable shaft is selectively moved between the retracted position and the extended position. 
However, Park discloses an electrosurgical instrument (Fig. 1-9: 50) comprising a conductor (504; [0036] describes 504 as conductive) disposed on or in the interior surface (Fig. 7: 122 defining interior conduit formed in 120; see Fig. 7 where 504 is disposed on 122) and extending along a length within the interior conduit and at least partially between the proximal end and the distal end (Fig. 2 and 7). The device comprises an extendable shaft (300; extendable at [0034], [0042], [0047]) which comprises a first opening at or adjacent to a proximal end of the extendable shaft  (see opening in proximal end of 300 in Fig. 2 and 7) and a second opening between the proximal end and a distal end of the extendable shaft, the second opening (304) being distinct from the first opening (Fig. 2), the second opening being formed in a sidewall of the extendable shaft (Fig. 2; [0046]). The device further comprises a sliding conductor (500; sliding discussed at [0047])) secured to the extendable shaft (Fig. 2, 7; [0036]), the sliding conductor comprising a first end portion (502), a main body portion (middle elongate portion of 500), a bend (see bend in Fig. 2), a contact portion (contact portion of 504), and a second end portion (end portion of 504), the first end portion being disposed within the extendable shaft (Fig. 2, 7; [0036]), the main portion extending proximally from the first end portion along a length of an interior portion of the extendable shaft (Fig. 2; [0036]), the bend being disposed at the first opening in the extendable shaft (Fig. 2, Fig. 7; [0036]), the contact portion extending distally along the exterior portion of the extendable shaft between the conductor of the body and the exterior portion of the extendable shaft (Fig. 2, Fig. 7; [0036]), the second end portion of the sliding conductor being disposed adjacent to and configured to extend at least partially within the second opening in the extendable shaft (Fig. 7; [0046]) and towards the main body portion (see Fig. 7 which displays the second end portion 504 bending toward main body portion 500), the contact portion being configured to maintain a sliding conductive connection with the conductor of the body when the extendable shaft is selectively moved between the retracted position and the extended position ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Greep to incorporate the conductor, sliding conductor, and openings in the extendable shaft of Park. This configuration provides the benefit of an easily adjustable and movable device ([0005], [0016], [0054]) for easy insertion into the patient ([0016], [0054]). 
Regarding dependent claim 15, in view of the combination of claim 14, Park further discloses wherein the second end portion does not contact the extendable shaft or main portion of the sliding conductor when the contact portion is in conductive connection with the conductor of the body (see Fig 7; [0046]-[0047] 504 extends through 304). 
Regarding dependent claim 16, in view of the combination of claim 14, Park further discloses wherein the second opening comprises a hole extending through the extendable shaft (Fig. 2, 7; [0046] 504 extends through 304).
Regarding dependent claim 17, in view of the combination of claim 14, Park further discloses wherein the second opening comprises an indent in the exterior portion of the extendable shaft (Fig. 2, 7; [0046]).
Regarding dependent claim 18, in view of the combination of claim 14, Park further discloses wherein the bend is positioned at a gap of the extendable shaft (Fig. 2, Fig. 7).
Regarding dependent claim 19, in view of the combination of claim 18, Park further discloses wherein the gap is positioned at a proximal portion of the extendable shaft (Fig. 4, Fig, 8).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200), further in view of Park (WO 2017099291; translation utilized for below citations attached of equivalent US PGPUB: 2018/0243026).  
Regarding independent claim 20, Greep discloses an instrument (Fig, 10-11), comprising: 
a hand piece (Fig. 10-11; [0091]; handpiece 202) having an interior conduit (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit);
a shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) positioned at least partially within (See Fig. 10-11; [0091])  and selectively extendable from the hand piece between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween), the shaft having a conduit therethrough that is in fluid communication with the interior conduit (Fig. 10-11; [0091]; interior of extendable conduit where electrode tool 226 disposed interpreted as interior conduit), 
a locking mechanism ([0092]) configured to selectively secure the shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising: 
a locking nut (206) movable between a locked position and an unlocked position ([0092] refers to the locking but 206 moving between a locked and unlocked position).  
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft in the retracted and extended positions, Greep does not explicitly disclose the locking nut comprising one or more compression flanges extend proximally from an interior surface of the locking nut and are configured to flex towards the shaft, the one or more compression flanges comprising one or more contact pads extending radially inward toward the shaft from the compression flanges, the one or more contact pads configured to restrict movement of the shaft when the one or more compression flanges are flexed towards the shaft, the one or more compression flanges being configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the shaft to selectively restrict movement of the extendable shaft. 
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The system further comprises one or more flanges (collet 50 including legs 126) that extend proximally from the interior surface of the locking nut (see Figs. 3-4 which displays at least a portion of the flanges extending from the interior surface of 52 toward the proximal end of 52). The flanges (collet 50 including legs 126) are further configured to flex toward the shaft by providing clamping force (i.e. configured to flex) on shaft (32) when in the locked position to hold the shaft in place that is released when in the unlocked position (Col. 6, Lines 48-50; Col. 8, Lines 10-11; Col. 10, Lines 55-67; Col. 11, Lines 38-56). The flanges further comprise on or more contact pads (Fig. 8A-8B: 128) that extend radially from the flanges (see Fig. 8A where 128 extend radially) and that restrict movement of the shaft when the flanges are compressed toward the shaft (Col. 10, Lines 53-55). The flanges are configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the shaft (Fig. 3-4 display the flange extending between the body 22 of the device and the exterior of shaft 32) to selectively restrict movement of the extendable shaft (Col. 6, Lines 48-50; Col. 8, Lines 10-11; Col. 11, Lines 38-56 discuss the clamping force that is selectively applied to lock the shaft into place, note the force is not applied to unlock the shaft).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more grooves and pins and the one or more compression flanges of Walen. This configuration provides the benefit of locking the cutting tool in place (Col. 11, Lines 48-51) as well as the ability to easily and quickly couple different surgical cutting accessories to a single handpiece (Col. 2, Lines 44-47). 
Further, the combination does not explicitly disclose the one or more compression flanges connected directly to or integrally formed with the interior surface of the locking nut.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have integrally formed the one or more compression flanges to the interior surface of the locking nut, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (IV) (B). 
Further, Greep/Walen does not explicitly disclose a conductor extending along a length within the interior conduit between a proximal end and a distal end of the hand piece; the shaft comprising a first opening at or adjacent to a proximal end of the shaft and a second opening between the proximal end and a distal end of the shaft, the second opening being separate and distinct from the first opening and formed in a sidewall thereof between the proximal end and a distal end of the shaft; a sliding conductor secured to the shaft, the sliding conductor comprising a first end portion, a main portion, a bend, a contact portion, and a second end portion, the main portion extending along an interior length of the conduit of the shaft, the bend being disposed at the first opening in the shaft, the contact portion extending along an exterior portion of the shaft to maintain a sliding conductive connection with the conductor of the body, and the second end portion being at least partially disposed within the second opening in the sidewall of the shaft and extending at least partially towards the main portion of the sliding conductor when the contact portion is conductively connected to the conductor of the hand piece.

    PNG
    media_image1.png
    362
    361
    media_image1.png
    Greyscale

However, Park discloses an electrosurgical instrument (Fig. 1-9: 50) comprising a conductor (504; [0036] describes 504 as conductive) extending along a length within the interior conduit and at least partially between the proximal end and the distal end (Fig. 2 and 7). The device comprises an extendable shaft (300; extendable at [0034], [0042], [0047]) which comprises a first opening at or adjacent to a proximal end of the shaft (see “first opening” dove-tail gap in proximal end of 300 in annotated Fig. 2 above and Fig. 7) and a second opening between the proximal end and a distal end of the extendable shaft, the second opening being separate and distinct from the first opening and formed in a sidewall of the extendable shaft between the proximal and distal end (see “second opening” skinny channel in sidewall of 300 in annotated Fig. 2 and Fig. 7; [0046]; note this opening is interpreted as separate/distinct due to as the second opening (skinny channel) on the side wall is a distinguishable element from the first opening dove tail gap on the proximal end). The device further comprises a sliding conductor (500; sliding discussed at [0047])) secured to the extendable shaft (Fig. 2, 7; [0036]), the sliding conductor comprising a first end portion (502), a main portion (middle elongate portion of 500), a bend (see bend in Fig. 2), a contact portion (contact portion of 504), and a second end portion (end portion of 504), the main portion extending along a length of the conduit of the shaft (Fig. 2; [0036]), the bend being disposed at the first opening in the shaft (Fig. 2, Fig. 7; [0036]), the contact portion extending along the exterior portion of the shaft to maintain a sliding conductive connection with the conductor of the body ([0047]). The second end portion being at least partially disposed within the second opening in the sidewall of the shaft and extending at least partially towards the main portion of the sliding conductor (see Fig. 7 which displays the second end portion 504, which is partially disposed within the defined second opening, bending toward main body portion 500) when the contact portion is conductively connected to the conductor of the handpiece (Fig. 2, Fig 7; [0046]-[0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Greep to incorporate the conductor, sliding conductor, and openings in the extendable shaft of Park. This configuration provides the benefit of an easily adjustable and movable device ([0005], [0016], [0054]) for easy insertion into the patient ([0016], [0054]). 
Response to Arguments
Applicant’s arguments filed October 21, 2021 are fully acknowledged. 
Regarding independent claims 1 and 20, Applicant argues that flanges of Walen are not directly connected to OR integral with the interior surface of the locking nut (p. 10, Remarks). Examiner notes, necessitated by the amendment, the flanges limitations are now rejected under the 103 rational of “making integral” as discussed in MPEP 2144.04(VI)(B). 
Regarding independent claims 14 and 20, Applicant argues Applicant argues Park does not disclose a distinct second opening, the conductor does not extend into the second opening, and the conductor extends toward the main portion (p. 11, Remarks).  This is not persuasive. As outlined in detail above, Park discloses a separate and distinct second opening in Fig. 2 and 7 , where the first opening is the dove-tail gap and the second opening is the skinny channel as seen in Fig. 2. It appears Applicant is attempting to claim the first and second openings are not in contact/connected, but under the broadest reasonable interpretation separable/distinct merely means the two elements are distinguishable (i.e. dove tail gap = distinguishable element 1 and skinny channel = distinguishable element 2). For example, a circle and square are two separate and distinct elements, even if portions are overlapping. Thus, Park does disclose separate and distinct first and second openings. Further, turning again to Fig. 2 and 7, the conductor 500 extends through the defined second opening at least at the bent portion and the tab portion 504. Further, this portion also extends toward the main portion (middle portion of 500) as seen in Fig. 2 and 7 (See also [0036] “a contact terminal 504 bending toward the contact member”). Thus, Park does disclose these limitations. 
Examiner notes Applicant has not provided any additional arguments with regards to any dependent claims besides being patentable for the same reasons as claims 1, 14, and 20 (p. 11, Remarks) and thus the rejections of those claims are tenable for the same reasons as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794